DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/900,906 filed 06/13/2020 and Amendment filed 04/18/2022.
Claims 1-6, 9-10, 12, 14-21 remain pending in the Application. Claims 7-8, 11 have been cancelled from the Application. Claims 12, 14-21 have been added to the Application.
Applicant’s arguments with respect to claim(s) 1-6, 9-10, 12, 14-21 have been considered but are moot because the new ground of rejection (necessitated by Applicant’s Amendment) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
5.	Newly submitted claims 12, 14-15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims recite new subject matter “wherein the active balancer controller receives the disturbance signals from the one or more battery cells “.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12, 14-15 were withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Therefore claims 1-6, 9-10, 16-21 are under examination at this time.

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
Claim 1 line 4 replace “and” with --an--  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (Taiwan Publication TW 202042436).
	With respect to claim 16 Chung et al. teaches A system of energy control in an energy storage system (paragraphs [0001], [0002]), comprising: 
an active balancer controller, connected to a bank of battery cells, comprising a processor that is programmed (management controller 114 of the active balancing system comprising processor programmed with instructions (paragraphs [0033], [0034])) to execute instructions to: 
introduce, by an active balancer controller performing active balancing of a plurality of active balancer circuits, current disturbance signals or voltage disturbance signals at predetermined frequencies into one or more of the battery cells (using management controller 114 of the active balancing system inject/introduce voltage or current disturbance signals (paragraphs [0033], [0034], [0022]; Figure 1), wherein voltage or current disturbance signals are at a certain frequency range of interest/predetermined (paragraphs [0027], [0030])); and
measuring, by the processor, impedance of the one or more battery cells receiving the disturbance signals as a ratio of the voltage disturbance signals to the current disturbance signals  (using management controller 114/processor measure impedance of the one or more batteries in response to the voltage or current disturbance signals (paragraphs [0034], [0027], [0040]), wherein the impedance is determined as a function/ratio of the voltage disturbance signals to the current disturbance signals (paragraph [0029])).
With respect to claim 17 Chung et al. teaches:
Claim 17: further comprising measuring impedance of the plurality of battery cells using disturbance signals transmitted over the connection from the plurality of active balancer circuits to the plurality of battery cells (paragraphs [0022], [0025]).  

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionescu et al. (US Patent Application Publication 2018/0166911) in view of Chung et al. (Taiwan Publication TW 202042436).
With respect to claim 1 Ionescu et al. teaches A method of energy control in an energy storage system (paragraph [0011]), comprising: 
providing an active balancer comprising a plurality of active balancer circuits connected to a plurality of battery cells creating an active balancer system (active balancing circuit 140 comprising one or more active balancing circuits 200/820/825 (paragraphs [0031], [0032], [0038]; Figs. 1, 2, 8)); and 
performing active balancing pa the plurality of battery cells using the plurality of active balancer circuits (using a battery balancing system comprising balancing circuit 140 comprising one or more active balancing circuits 200/820/825 perform balance charge between multiple battery cells (paragraphs [0010], [0024], [0025], [0032])).
However Ionescu et al. lacks specifics regarding current/voltage disturbance signals; measuring impedance of the one or more battery cells receiving the disturbance signals. Chung et al. teaches:
introducing, by an active balancer controller, current disturbance signals or voltage disturbance signals at predetermined frequencies from one or more of the active balancer circuits into one or more of the battery cells (using management controller 114 of the active balancing system inject/introduce voltage or current disturbance signals (paragraphs [0033], [0034], [0022]; Figure 1), wherein voltage or current disturbance signals are at a certain frequency range of interest/predetermined (paragraphs [0027], [0030])); and 
measuring, by a processor, impedance of the one or more battery cells receiving the disturbance signals as a ratio of the voltage disturbance signals to the current disturbance signals (using management controller 114/processor measure impedance of the one or more batteries in response to the voltage or current disturbance signals (paragraphs [0034], [0027], [0040]), wherein the impedance is determined as a function/ratio of the voltage disturbance signals to the current disturbance signals (paragraph [0029])).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Chung et al. to teach specific subject matter Ionescu et al. does not teach, because it provides An electrochemical storage diagnostic system, which is configured to perform an electrical test to measure cell parameters (Abstract).
With respect to claims 2, 9-11 Ionescu et al. teaches:
Claim 2: further comprising measuring impedance of the plurality of battery cells using disturbance signals transmitted over the connection from the plurality of active balancer circuits to the plurality of battery cells (paragraphs [0032], [0036], [0038]; Fig. 8)).
Claim 9: wherein the impedance measurement is performed while one of the battery cells is in one of states of charged, discharged or at rest using the active balancing circuit (paragraphs [0040], [0035], [0031], [0053]).
Claim 10: wherein the impedance measurement is performed while one of the battery cells is in of states of charged, discharged or at rest using a passive balancing circuit where the resistors used for passive balancing are connected and disconnected over time to obtain a pulse discharge voltage and current waveform used for impedance computation (paragraphs [0005], [0036]).
With respect to claim 2 Chung et al. teaches:
	Claim 2: further comprising measuring impedance of the plurality of battery cells using disturbance signals transmitted over the connection from the plurality of active balancer circuits to the plurality of battery cells (paragraphs [0022], [0025]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Chung et al. to teach specific subject matter Ionescu et al. does not teach, because it provides An electrochemical storage diagnostic system, which is configured to perform an electrical test to measure cell parameters (Abstract).
Allowable Subject Matter
13.	Claims 3-6, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter: the reasons for allowance have been indicated previously.

Remarks

15.	In remarks Applicant argues in substance:
i) Thus, Ionescue fails to teach or suggest: introducing, by an active balancer controller, current disturbance signals or voltage disturbance signals at predetermined frequencies from one or more of the active balancer circuits into one or more of the battery cells; and measuring, by the active balancer controller, impedance of the one or more battery cells receiving the disturbance signals as a ratio of the voltage disturbance signals to the current disturbance signals. 
16.	Examiner respectfully disagrees for the following reasons:
With respect to i) Examiner presented new Prior art Chung et al. necessitated by Applicant’s Amendment above.
Based on these disclosures of Ionescue et al. along and in combination with Chung et al. Examiner believes that Ionescue et al. and Chung et al. read claims 1-2, 9-10, 16-17 as currently written and maintains rejections under 35 USC § 102 and 35 USC § 103.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
05/05/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851